DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015081093 filed 11/04/2015, which claims benefit of the Japanese Application No. JP-2014224360 filed 11/04/2014, has been received and acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend Claim 1 as follows:

Claim 1: A method for deoxidizing an Al-Nb-Ti alloy, the method comprising:
melting and holding the Al-Nb-Ti alloy by a melting method using a water-cooled copper vessel in an atmosphere of 1.33 Pa to 2.67×105 Pa at a temperature of 1,900 K or more, thereby decreasing an oxygen content thereof to 0.1 mass% or less,
, the remainder being titanium and impurities. 

Authorization for this examiner’s amendment was given in an interview with Chika Iitoyo on 01/06/2021. 

Allowable Subject Matter
Claims 1-9, 14, 16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method for deoxidizing an Al-Nb-Ti alloy. The method comprises melting and holding the Al-Nb-Ti allow by using a melting method using a water-cooled copper vessel in an atmosphere of 1.33 Pa to 2.67×105 Pa at a temperature of 1,900 K or more, thereby decreasing an oxygen content thereof to 0.1 mass% or less. The Al-Nb-Ti alloy is prepared from materials comprising an aluminum material, a niobium material, and a metallic titanium material, and the Al-Nb-Ti alloy comprises from 50 to 75% mass% of Al, from 5 to 30 mass% of Nb, 80 mass% or less in total of Al and Nb, and 2.5 to 30 mass% of oxygen, the remainder being titanium and impurities. 

 The closest prior art includes the following:

Mickle (Mickle, T T, et al. “Microstructural Characterization of Melt-Spun of Al3Ti--Nb Intermetallics.” Melt-Spinning and Strip Casting: Research and Implementation, no. 420, 1 Mar. 1992, pp. 183–199, previously cited).
Mickle teaches a study into the microstructure of various Al-Nb-Ti alloys produced using melt-spinning techniques (Page 184, Introduction). Mickle teaches melting and holding various Al-Nb-Ti alloys comprising from approximately 55 mass% to 63 mass% of Al, from approximately 7 mass% to 25 mass% niobium and 80 mass% or less in total of Al and Nb (Page 185, Table 1). Mickle teaches preparing the alloys by using materials comprising an aluminum material, a niobium material and a titanium material by a melting method using a water-cooled copper vessel (Page 185). Mickle teaches a titanium material being metallic titanium (e.g., high purity elemental titanium) (Page 185, Materials Processing). However, Mickle does not teach the processing conditions including the pressure and temperature, and the raw materials of Mickle do not contain oxygen. 

Guo (Guo, Jingjie, et al. “Evaporation Behavior of Aluminum during the Cold Crucible Induction Skull Melting of Titanium Aluminum Alloys.” Metallurgical and Materials Transactions B, vol. 31, no. 4, 2000, pp. 837–844, previously cited).
Guo teaches a study into the evaporation behavior of aluminum during the cold crucible induction skull melting of titanium aluminum alloys (Abstract). Guo teaches a substantially similar process as Mickle and applicant including melting and holding an Al-Nb-Ti alloying comprising 24Al-11Nb-Ti, of which converts to approximately 13.5 mass% of Al, and 21.4 mass% of Nb (Page 843, Table IV). Further, Guo teaches using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa to 100 Pa (Page 840, Figure 5), at temperatures of 1900 K or more (Pages 841-843, Tables II through IV). However, the raw materials of Guo do not contain oxygen. 

Friedrich (Friedrich, Bernd. “The 10th World Conference on Titanium.” A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR, 2003 pp. 1–3, previously cited). 
Friedrich teaches a study into novel processing routes for titanium alloys by aluminothermic reduction of titanium dioxide and refining by electro-slag remelting (ESR) (Abstract). Friedrich teaches preparing an alloy material comprising an aluminum material (e.g., Al2O3), a niobium material (e.g., Nb2O5), and a titanium material (e.g., TiO2), of which contains oxygen in amounts of 2.5 mass% to 30 mass% (Page 1 through Page 2), and exemplified below in Table I using calculation (1) and are used, in part, to decrease the oxygen content thereof (Page 1). 

            
                
                    
                        
                            
                                
                                    
                                        M
                                        a
                                        s
                                        s
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                                ×
                                
                                    
                                        Q
                                        u
                                        a
                                        n
                                        t
                                        i
                                        t
                                        y
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        M
                                        a
                                        s
                                        s
                                    
                                    
                                        M
                                        e
                                        t
                                        a
                                        l
                                        l
                                        i
                                        c
                                         
                                        E
                                        l
                                        e
                                        m
                                        e
                                        n
                                        t
                                    
                                
                                ×
                                
                                    
                                        Q
                                        u
                                        a
                                        n
                                        t
                                        i
                                        t
                                        y
                                    
                                    
                                        M
                                        e
                                        t
                                        a
                                        l
                                        l
                                        i
                                        c
                                         
                                        E
                                        l
                                        e
                                        m
                                        e
                                        n
                                        t
                                    
                                
                            
                        
                        +
                         
                        
                            
                                
                                    
                                        M
                                        a
                                        s
                                        s
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                                ×
                                
                                    
                                        Q
                                        u
                                        a
                                        n
                                        t
                                        i
                                        t
                                        y
                                    
                                    
                                        O
                                        x
                                        y
                                        g
                                        e
                                        n
                                    
                                
                            
                        
                    
                
                ×
                100
            
                 (1)


Table I - The oxygen content within the raw materials taught by Friedrich using calculation (1).
Compound
OxygenWt %
TiO2
40.07
Al2O3
47.08
Nb2O5
30.10


However, the TiO2 of Friedrich cannot be considered to be applicable to the instant invention as this is not metallic titanium, but instead is in an oxide form. The applicant has persuasively argued that the combination of Al-2O3 and Nb2O5 with the teachings of Mickle and Guo would result in an oxygen content greater than 0.1 mass%. As such, the teachings of Friedrich, alone or in combination with Mickle and Guo do not teach or otherwise render obvious the entirety of claim 1. 

Nakajima (Nakajima, Tadahito, et al. “Purification of Ti–Al Alloys by Induction-Heating Floating-Zone Melting and Cold-Crucible Melting in Ultra-High Vacuum.” Materials Transactions, JIM, vol. 41, no. 1, 2000, pp. 22–27, previously cited).
Nakajima teaches a study into the purification of titanium aluminide alloys by induction melting and cold-crucible processing within an ultra-high vacuum (Abstract). The process of Nakajima is substantially similar to the method of Mickle as modified by Guo and Friedrich in that a titanium aluminide is deoxidized within a water-cooled copper vessel under an atmospheric pressure of 9.3×104 Pa (Page 23, Induction-heating cold-crucible melting). However, Nakajima does not teach the inclusion of niobium within the alloy. Furthermore, the alloys of Nakajima contain no oxygen.  

All of the aforementioned references are related to the application and the instant claims in that they all broadly describe various aspects of the instant invention. However, none of the aforementioned references teach all of the limitations of claim 1, nor provide any motivation or rationale as to why one of ordinary skill would modify or combine the references to arrive at the instant invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735